                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF LOUISIANA

                                    TRANSFER ORDER


    IT IS FURTHER ORDERED that the following Section “H” cases are hereby reallotted to
Judge Greg Guidry, Section “T” of this Court, effective as of the date of this Order.


CIVIL ACTION CASES:
16-16605    Harvest Pipeline Company et al v. Great Lakes Dredge & Dock Company et al

17-2871      Express Lien Inc v. Expressliens USA, Inc. et al

17-2893      Finger, M.D. v. Jacobson, et al

18-1380 c/w 19-2227, 19-2230, 19-10462      McDonnel Group, LLC v. Starr Surplus Lines
Insurance Company

18-11753     Mott v. Life Insurance Company of North America

18-13777     Broadcast Music, Inc., et al v. Reverb LLC, et al

18-14065     Taylor Energy Company LLC v. United States Department of the Interior, et al

19-9302      Louisiana Marine Operators, LLC v. JRC Marine, LLC et al

19-9558      Garcia v. Fashion Nova, Inc

19-10082     Lefoldt v. Woessner et al

19-10695     1312-1314 Antonine, LLC v. New Orleans City

19-11220     Aviles v. Life Insurance Company of North America

19-11310     Perkins v. Huntington Ingalls Industries, et al.

CRIMINAL CASES:
19-16        USA v. Fortenberry et al

19-101       USA v. Elfer
19-124       USA v. Munoz-Aguilar


New Orleans, Louisiana, this 2nd   day of July 2019.




                                                  NANNETTE JOLIVETTE BROWN
                                                          CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




REALLOTTED TO
SECTION T
